Citation Nr: 1120482	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral hearing loss disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970  to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During his March 2011 hearing, the Veteran's representative indicated that the issues of entitlement to an effective date prior to March 31, 2008 for a 10 percent rating for service-connected sinusitis, entitlement to a rating in excess of 10 percent for service-connected sinusitis, and entitlement to service connection for a neck disorder were also on appeal.  However, the record reflects that the Veteran was issued two Statements of the Case in July 2010 regarding these issues, and the Veteran did not submit a VA form 9 to perfect an appeal.  Additionally, during the March 2011 hearing, the Veteran's representative appeared to raise the issue of entitlement to service connection for a back disorder.  The issue of entitlement to service connection for a back disorder was denied by the RO in an February 2006, and no Notice of Disagreement was submitted regarding that issue.  Thus, the Board interprets the Veteran's representative's statements as a desire to reopen these previously denied claims.  As such, the Board refers the issues of reopening claims for entitlement to an effective date prior to March 31, 2008, for a 10 percent rating for service-connected sinusitis, entitlement to a rating in excess of 10 percent for service-connected sinusitis, entitlement to service connection for a neck disorder, and entitlement to service connection for a back disorder to the AOJ for appropriate action.  

The issue of service connection for a bilateral ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current right or left knee disorder.

3.  A bilateral hearing loss disability was not shown in service, and any current bilateral hearing loss disability is unrelated to service or to a disease or injury of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in May 2005 and August 2005 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 post-decision letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  Private treatment records have been obtained.  VA examinations were performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's service personnel records indicate that his military occupational specialty was Infantry Individual Fire Crewman.  On the Veteran's December 1969 service entry examination, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
-5
-5
-5
-5
LEFT
-5
-5
-5
0

A service treatment record from August 1970 reflects that the Veteran struck his right knee on concrete while playing football.  An X-ray of the right knee yielded normal results.  

On service examination in April 1971, the examiner indicated that the Veteran's lower extremities were normal.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
15
15
15
15
LEFT
15
15
15
15

The Veteran indicated on his April 1971 Report of Medical History (RMH) that he did not experience hearing loss, or "trick" or locked knee.

Another service treatment record from October 1971 indicates that the Veteran was issued an ace wrap for an unspecified knee.

The Veteran's December 1971 separation examination report reflects that he had normal lower extremities.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
15
15
15
15
LEFT
15
15
15
15

The Veteran indicated on his December 1971 RMH that he did not experience hearing loss, or "trick" or locked knee.

In May 2005, L.C. remarked that the Veteran told her that he had hurt his knees while jumping in airborne training while on active duty.  She said that the Veteran said that he went to sick call and saw a doctor.

In July 2005, L.C. added that she heard the Veteran say that he had his ear plugs fall out and had an M-16 fired in close range to him.

The Veteran has submitted an uninterpreted audiogram from a private audiologist dated June 2006.  The audiologist indicated that the Veteran had mild to moderate sensorineural hearing loss.

On VA audiological examination in August 2006, the examiner remarked that the Veteran's service examination reports revealed normal hearing bilaterally.  The Veteran's reported history of being exposed to the firing range, helicopters, machine guns, mortars, flight lines, and aircraft engines without hearing protection while on active duty was recorded.  The record reflects that the Veteran worked in law enforcement following his active duty.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
20
25
40
28
LEFT
25
20
25
60
33

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The diagnosis given was normal hearing from 250 to 3000 Hertz with moderate sensorineural loss above 3000 Hertz bilaterally.

The examiner noted that the Veteran had normal hearing at enlistment and discharge.  It was further noted that research indicates that previously noise-exposed ears are not more sensitive to future noise exposure, and that hearing loss due to noise does not progress in excess of what would be expected from the addition of age-related shifts, once the exposure to noise is discontinued.  The examiner opined that the Veteran's current hearing loss was not due to military noise exposure.

On VA joint examination in August 2006, the examiner remarked on the Veteran's service treatment records.  He noted the Veteran's reported history of injuring his lower extremities during three weeks of airborne training while on active duty.  An X-ray of the knees was normal.  After examining the Veteran, the examiner gave a diagnosis of normal knees.  The examiner opined that any current medical condition was not due to anything that happened to him while he was on active duty in the military service.

In an August 2006 letter, R.G.W., M.D., stated that due to injuries the Veteran sustained many years previously, he had an ENT disorder which involved decreased hearing, a lumbosacral back condition, and ankle and foot problems.

At the Veteran's April 2007 RO hearing, the Veteran testified that he had knee surgery in 1989 due to torn cartilage.  He said that he first got treatment for his knees about three or four years after he left active duty.  He stated that when there was a lot of noise in a room, he had to listen hard to be able to understand people.

At the Veteran's March 2011 Board hearing, the Veteran recounted his experiences in jump school while on active duty.  He said that due to pain, he was on crutches for eight weeks in January 1971.  He stated that after getting out of jump school, he entered scout dog school.  He said that in the military, he was around M-16s on the firing line.  Currently, his knees bothered him.  He indicated that he had not been given a current diagnosis of a knee problem.  After leaving active duty, the Veteran became a police officer.

Analysis-Bilateral Knees

Concerning the claim for service connection for a bilateral knee disorder, the Board finds that the present claim for service connection must fail, as there is no competent and credible medical evidence of a current disability for which service connection can be granted.

Although the Veteran has complained of bilateral knee pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has a current bilateral knee disability underlying his complaints of pain.

The Board recognizes that in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

The Veteran is certainly competent to report symptoms of knee pain, as that is a symptom that is easily observable by a person with no medical training.  However, the Board observes that while the Veteran complained of knee pain to a VA examiner in August 2006, that examiner indicated that examination of the Veteran's knees was normal.  X-rays revealed no abnormality of the knees.  The other treatment records, including the August 2006 letter from Dr. R.G.W., are negative for any signs, symptoms, or diagnoses of a bilateral knee disorder.  In fact, during his March 2011 Board hearing, the Veteran said that did not have a current diagnosis of a knee problem.  As such, the Board finds that the other evidence of record outweighs the Veteran's contention that he has a current bilateral knee disorder.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a bilateral knee disorder must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Analysis-Bilateral hearing loss disability

The primary evidence of record which addresses any connection between the Veteran's bilateral hearing loss and his active duty appears to come from three general sources:  the Veteran and his spouse, Dr. R.G.W., and the VA examiner.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran or his wife has had any medical training.  As such, their statements are considered lay evidence.  They are competent to testify as to the Veteran's difficulty hearing, as that symptom is readily identifiable through casual observation.  However, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Here, the Veteran's and his wife's statements are contradicted by statements the Veteran made while he was on active duty.  As noted above, on an April 1971 Report of Medical History, the Veteran specifically noted that he did not have hearing loss.  Additionally, the Veteran noted on his December 1971 Report of Medical History completed in connection with his discharge physical that he did not have hearing loss.  The Board finds these documents to be credible as they were created by the Veteran at the time of and upon the conclusion of his active duty service; thus, they are likely to present a more accurate portrayal of his health at the time than his present assertions.  Consequently, as the Veteran's and his wife's present assertions contradict what the Veteran himself indicated on his military records, the Board finds their more recent statements to not be credible and of low probative weight.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Also see Spencer v. West, 13 Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 (1994), overruled on other grounds by D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).

Turning to the medical evidence, the Board notes that in an August 2006 statement, Dr. R.G.W. opines that the Veteran currently has decreased hearing due to injuries that he sustained "many years ago."  Unfortunately, Dr. W.'s letter does not attribute the Veteran's hearing loss to any event from his military service.  Dr. W. does not explain what event(s) caused the Veteran's hearing loss.  Dr. W. gave no evidence to support his opinion.  For these reasons, the Board finds that Dr. W.'s opinion is of little persuasive value and outweighed by the other evidence of record.

The August 2006 VA examination report was prepared by an audiologist and as such constitutes competent medical evidence.  Within the VA examination report, the audiologist discussed the Veteran's assertions and the results of his examination of the Veteran.  Nothing within the examination report appears to be contradicted by the other medical evidence of record.  The examiner also supported the given opinion with details from the service treatment records, post service records, and other medical literature.  For these reasons, the Board finds the August 2006 VA examination report credible and of greater probative weight than the statements offered by the Veteran, his wife, and Dr. R.G.W.

Further, the Board recognizes that although the Veteran has current hearing loss for VA purposes (see 38 C.F.R. § 3.385), the Veteran's available service medical records are negative for any pertinent complaints, symptoms, findings or diagnoses of hearing loss.  The Veteran's post-service medical records are negative for any indication of hearing loss within one year of service.  The earliest medical evidence of hearing loss is dated June 2006-over 34 years after the Veteran left active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Finally, the record does not indicate that the Veteran engaged in combat.  As a result, service connection cannot be presumed under 38 U.S.C.A. §  1154 (a) or (b) (West 2002).

Conclusion

The Board does not doubt the sincerity of the Veteran's belief that he has a bilateral knee disorder and a bilateral hearing loss disorder as a result of his active service.  However, as discussed above, in this particular instance, his statements have not been found to be credible and are outweighed by the August 2006 VA opinions.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral hearing loss disorder is denied.


REMAND

The Veteran has asserted that he currently has a bilateral ankle disorder as a result of his experiences in jump school while on active duty.  During his March 2011 hearing, he testified that he has experienced a continuity of bilateral ankle symptoms since that time.

In an August 2006 letter, R.G.W., M.D., stated that due to injuries the Veteran sustained many years previously, he had current traumatic ankle problems.  While this letter provides medical evidence of a current ankle disorder and a possible nexus to a prior traumatic injury, Dr. W. did not provide any reasons or bases for his opinion.  The Board finds that further development is required.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In light of the Veteran's competent testimony regarding his ankle symptoms and the August 2006 letter from Dr. W. which provides a possible (though unsupported) link to a prior traumatic ankle injury, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any current ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should arrange for the Veteran to undergo an appropriate VA examination at a VA facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has a current bilateral ankle disorder or persistent or recurrent symptoms of such.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of any in-service disease or injury.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  The RO or AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


